Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamsen Valoir on Friday, February 12, 2021.
The application has been amended as follows:

Amend Claims 3, 5, 6, 7 and 10 as follows:

2, 

5.  (Currently Amended) The method of claim 4, 

6.  (Currently Amended) The method of claim 5, 

7.  (Currently Amended) The method of claim 6, 

10.  (Currently Amended) The method of claim 8, 

Amend the Specification as follows:
[0088] FIG. 6	Another embodiment of the invention where vertical open-hole wells are drilled off the producer, completed and then injector well is added.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review and further consideration of the claim limitations and the Applicant’s Remarks dated 02/05/2021, the Applicant’s amendments are novel and the arguments are persuasive.  As a result, the examiner withdraws the previous rejections set forth in the Final office action dated 12/04/2020.
Reference Ayasse is directed towards methods for sweeping a subterranean petroleum reservoir and recovering hydrocarbons therefrom (Abstract).  The method utilizes a plurality of spaced hydraulic fractures extending radially outward from, and spaced laterally along, a length of a single horizontal wellbore drilled through the reservoir (Abstract; Page 1, paragraph [0014]).  Although reference Ayasse discloses methods for sweeping a subterranean reservoir, Ayasse fails to specifically disclose providing one or more stand-alone vertical open-hole well(s) covering most or all of the vertical depth of a play near said injection well and said production well, each stand-alone vertical open-hole well(s) being filled with heatable particles therein, as instantly required by Applicant for Independent claims 1 and 22.

 injection well has a vertical portion and a plurality of non-vertical portions connected to the vertical portion (Page 1, paragraph [0017]).  Although reference Dreher discloses the use of at least one injection well that has a vertical portion, Dreher states wherein the at least one injection well has a vertical portion and a plurality of non-vertical portions that are connected to the vertical portion, indicating the at least one injection well is not a stand-alone open-hole well.  As a result, reference Dreher fails to specifically disclose providing one or more stand-alone vertical open-hole well(s) covering most or all of the vertical depth of a play near said injection well and said production well, wherein each stand-alone vertical open-hole well(s) is being filled with heatable particles therein, as instantly required by Applicant for Independent claims 1 and 22.
Reference Daniel Ray Sultenfuss (WO 2012/119076, ConocoPhillips) provides methods for recovering petroleum from a formation, wherein the formation is intersected by at least one well pair consisting of a horizontal production well and a horizontal injection well, and wherein said formation comprises at least one steam chamber developed by a steam-assisted process (Page 3, paragraph [0011]).  Although reference Daniel discloses methods for sweeping a subterranean reservoir utilizing both horizontal production and horizontal injection wells, reference Daniel does not provide one or more stand-alone vertical open-hole well(s) in the present invention.  As a result, reference Daniel fails to specifically disclose providing one or more stand-alone vertical open-hole well(s) covering most or all of the vertical depth of a play near said injection well and said production well, each stand-alone vertical open-hole well(s) being filled with heatable particles therein, as instantly required by Applicant for Independent claims 1 and 22.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Thus, the examiner finds Independent claims 1 and 22 (and their corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674